Citation Nr: 1547264	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-20 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left hip avascular necrosis status post-surgical repair.

2.  Entitlement to service connection for low back disability.  


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to April 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A May 2013 VA Form 9 shows that the Veteran requested a hearing in connection with his appeal.  A hearing was scheduled and a VA notice letter was sent to the Veteran's address of record.  The letter was returned as undeliverable to VA following the Veteran's "no show" for the scheduled hearing.  It is the responsibility of the Veteran to apprise VA of any address changes.  There is no record of any communication from the Veteran regarding a change in address.  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  This presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, as documented in an October 2015 report of contact, the Board attempted to contact the Veteran by telephone to obtain his current address, but was unable to reach the Veteran.  Accordingly, the Board finds that VA fulfilled its duty to provide the Veteran with notice of his hearing.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, while the evidence shows that the Veteran is currently unemployed, neither the Veteran nor the record indicates that he is unemployable due to his service-connected disability.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.


The issue of entitlement to an initial rating in excess of 10 percent for left hip avascular necrosis status post-surgical repair is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence does not reflect a competent diagnosis of a low back disability.  


CONCLUSION OF LAW

The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2011 satisfied the duty to notify provisions with respect to service connection for low back disability.  The letter also notified the Veteran of the evidence pertinent to the establishment of an effective date and disability rating.  

The Veteran's service treatment records were obtained and associated with the claims folder.  The Veteran reported private medical treatment at Duke University Medical Center.  He was sent a letter in October 2013, which included VA Form 21-4142, Authorization and Consent to Release Information to VA, for any treatment for a private health care provider.  The Veteran did not respond.  VA's duty to assist is not a one-way street.  If a veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As a result, given that the Veteran had the opportunity to submit the records and/or complete and submit a release form for the records and did not do so, a remand for further development to obtain private treatment records is not warranted.

The Veteran was provided a VA examination in June 2011.  The VA examination report does not reflect that the claims folder was reviewed; however, the Board finds that the VA examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, VA examination report noted that the Veteran had a normal lumbar spine.  There are no post-service treatment records of record and the service medical treatment records show complaints of back pain, but no diagnosis.  The June 2011 VA examination report included a physical examination of the Veteran, consideration of the Veteran's reported symptoms including back pain, X-ray findings, and the VA examiner concluded that the Veteran had a normal lumbar spine.  Thus, review of the claims folder does not render the examination inadequate as the examination report found that there was no current disability.  A competent diagnosis of a low back disability was not shown at any point during the appeal period or in proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, a remand for a new VA examination is not warranted and the evidence is sufficient to adjudicate the Veteran's claim for service connection.    

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 



Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has low back disability related to active service.  

The Veteran was provided a VA medical examination in June 2011.  The Veteran reported that he had intermittent low back pain since 2006.  The VA examiner performed range-of-motion testing.  A June 2011 X-ray report indicated an impression of normal lumbosacral spine.  Under the section entitled "Diagnosis", the VA examiner noted "normal lumbar spine."  

In this case, the Board assigns great probative weight to the June 2011 VA examiner's finding that the Veteran does not have a current diagnosis of a low back disability.  The Board finds the VA examiner's opinion is highly probative because the VA examiner interviewed the Veteran, noted the symptoms, performed an X-ray study of the spine, and determined that the Veteran had a normal lumbar spine.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board recognizes the Veteran's belief that he has a low back disability.  The Veteran is competent to attest to lay-observable symptomatology such as his pain.  However, he is not competent to diagnose himself with a low back disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In this particular case, a diagnosis of a low back disability as related to general complaints of cramping and pain is considered to be a complex question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose a low back disability.  Therefore, his statements regarding a diagnosis of a low back disability are not considered competent as to whether he has a diagnosis of a low back disability.  Moreover, the Board assigns greater probative value to the June 2011 VA examiner's opinion for the reasons discussed above.  There is no evidence of a competent diagnosis of a low back disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

In light of the absence of a competent diagnosis of a low back disability, service connection is denied.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for low back disability is denied.


REMAND

The Board finds the Veteran must be afforded a new VA examination with respect to his left hip avascular necrosis status post-surgical repair as the most recent VA examination is inadequate.  See Barr, supra.  Specifically, the June 2011 VA examiner stated, by history, that the Veteran reported additional limitations from flare-ups, to include a 33 percent reduction in limitation of motion.  However, while the VA examiner noted that there were no additional limitations after three repetitions of range of motion, the VA examiner did not address whether the Veteran experienced any additional limitation of motion during a flare-up or a period of overuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Veteran is currently rated under Diagnostic Code 5255, the Board must also consider other pertinent diagnostic codes, to include the codes related to limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Accordingly, a remand for a new VA examination is warranted.

Accordingly, the issue is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left hip avascular necrosis status post-surgical repair.  The claims folder must be provided to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies, must be accomplished. 

All pertinent symptomatology and findings must be reported in detail.  In addition, the examiner must comment as to whether the Veteran has additional functional impairment/loss, in degrees if possible, during a flare-up or a period of over-use.   

A complete rationale must be provided for all opinions and conclusions expressed in the report.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


